A putative plaintiff class appeals from the judgment of the United States District Court for the Southern District of New York (Oetken, J.), denying its motion for attorney’s fees and request for discovery. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
The denial of a fee application is reviewed for abuse of discretion. Scarangella v. Grp. Health, Inc., 731 F.3d 146, 151 (2d Cir.2013). Likewise, we review a district court’s decision to deny discovery for abuse of discretion. Goetz v. Crosson, 41 F.3d 800, 805 (2d Cir.1994). The district court denied the application because the plaintiffs’ complaint was not rendered moot, and the plaintiffs failed to show a causal connection between their actions and those taken by the defendants. See generally In re Citigroup Shareholder Derivative Litig., No. 12 Civ. 3114(JPO), 2013 WL 4441511, at *5-6 (S.D.N.Y. Aug. 19, 2013). The district court further ruled that discovery as to causation was unwarranted given the undisputed facts in the record. Id. at *6.
For substantially the reasons set forth in the district court’s well-reasoned opinion, we affirm the judgment. We have considered the remainder of the plaintiffs’ arguments and find them to be without merit.